Per Curiam.

Determination annulled and the proceeding remitted to the Commissioner of Motor Vehicles for further action, without costs to either party. As to four of the seven convictions for violation of traffic laws and regulations, there was no evidence in the record of compliance with section 335-a of the Code of Criminal Procedure. We do not know whether petitioner’s license would have been suspended by the commissioner because of the remaining three convictions in which there is an indication of such compliance. We note, however, that these convictions, in which notice was apparently given, followed convictions in which there is no evidence of compliance with the code. The matter is remitted so that the commissioner may be afforded the opportunity (1) to receive proof, if any, of the four violations now excluded, or (2) to receive proof, if any, as to whether there was compliance with the code in connection with the convictions grounded on such violations, or (3) to determine whether he is satisfied that petitioner is an habitual or persistent offender because of the three convictions in which there was evidence of compliance, if he is satisfied that, in fact, there was such compliance. In choosing to remit this proceeding, we observe that with respect to three convictions there is an indication in the record before the court that there was compliance with section 335-a. This was not the situation in Matter of De Lynn v. Macduff (305 N. Y. 501). Settle order.